     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                         No. 1:13-cr-00420-NONE
12                         Plaintiff,
13               v.                                      ORDER DENYING DEFENDANT’S
                                                         MOTION FOR COMPASSIONATE
14     ELIEZAR AGUILAR-MADRIZ,                           RELEASE
15                         Defendant.                    (Doc. No. 117)
16

17

18              Pending before the court is defendant Eliezar Aguilar-Madriz’s motion for compassionate

19    release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

20    medical condition and the risks allegedly posed to him by the ongoing coronavirus (“COVID-

21    19”) pandemic. (Doc. No. 117.) For the reasons explained below, defendant’s motion will be

22    denied.

23                                             BACKGROUND

24              On February 28, 2014, defendant Aguilar-Madriz was charged by way of a superseding

25    indictment in six counts: conspiracy to distribute 500 grams or more of a mixture or substance

26    containing a detectable amount of methamphetamine in violation of 21 U.S.C. §§ 846 and

27    841(a)(1) (Count One); distribution of 500 grams or more of a mixture or substance containing a

28    detectable amount of methamphetamine and aiding and abetting in violation of 21 U.S.C. §
                                                        1
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 2 of 16


 1    841(a)(1) and 18 U.S.C. § 2 (Count Two); use of a minor in committing a drug trafficking

 2    offense, distribution of 500 grams or more of a mixture or substance containing a detectable

 3    amount of methamphetamine, heroin, and marijuana, and aiding and abetting in violation of 21

 4    U.S.C. §§ 841(a)(1), 861(a)(1), and 18 U.S.C. § 2 (Counts Three and Four); and possession with

 5    the intent to distribute 500 grams or more of a mixture or substance containing a detectable

 6    amount of methamphetamine and marijuana and aiding and abetting, in violation of 21 U.S.C.

 7    §§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2 (Counts Five and Six). (Doc. No. 35.) On March 30,

 8    2015, pursuant to the parties’ plea agreement, defendant entered a plea of guilty to Count Three

 9    of the superseding indictment. (Doc. Nos. 64 at 2; 70.)

10           The presentence report prepared in defendant’s case summarized his offense conduct,

11    reporting that between January and November 2013, defendant supplied various amounts of

12    methamphetamine on several occasions and heroin on one occasion to undercover agents. (Doc.

13    No. 77 (Presentence Report) at 5–6.) Defendant was found to be responsible for the sale of 3.9

14    kilograms of methamphetamine and 25.4 grams of heroin. (Id. at 7.) In addition, defendant used

15    his minor son to count the money received following one of the illegal drug transactions. (Id. at

16    5, 14.) It was ultimately determined that under the advisory U.S. Sentencing Guidelines

17    defendant Aguilar-Madriz’s adjusted offense level was 33 and his criminal history placed him in

18    category I, resulting in an advisory sentencing guideline range calling for a term of imprisonment

19    of between 135 and 168 months.1 (Id. at 14.) The U.S. Probation Office recommended that a

20    sentence of 135 months be imposed. (Id.) Defendant’s counsel argued for a sentence of not more
21    than 120 months. (Doc. No. 88 at 3.) On June 29, 2015, the sentencing judge varied downward

22    from the advisory guideline range and sentenced defendant to 120 months in prison and imposed

23    the $100 mandatory special

24
      1
        Defendant was found to be “safety valve” eligible in part because he was not a leader in
25    committing his offense and he did not have any prior criminal convictions. (Doc. No. 77
26    (Presentence Report) at 7, 14.) Thus, the sentencing court was not required to impose the
      mandatory minimum sentence of 10 years, although the presentence report noted the presence of
27    aggravating factors, such as defendant’s involvement of his minor son in the offense conduct,
      which in the probation officer’s view supported a sentence within the advisory guideline range,
28    nonetheless. (Id. at 14.)
                                                       2
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 3 of 16


 1    assessment. (Doc. Nos. 89; 90 at 2–3.) No term of supervised release was imposed in light of the

 2    defendant’s near certain deportation following the service of his sentence.

 3           Defendant is currently serving his sentence at the Big Spring Correctional Institution

 4    located in Big Spring, Texas (“CI Big Spring”), a U.S. Bureau of Prisons’ (“BOP”) private,

 5    contract facility, with a projected release date of June 25, 2022. See Find an inmate, FEDERAL

 6    BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (last visited Jan. 5, 2021.) On November

 7    23, 2020, defendant filed the pending motion for compassionate release pursuant to 18 U.S.C.

 8    § 3582(c)(1)(A). (Doc. No. 117.) On December 14, 2020, the government filed its opposition to

 9    the motion, and on December 21, 2021, defendant filed his reply thereto. (Doc. Nos. 123, 129.)

10                                          LEGAL STANDARD

11           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

12    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

13    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

14    be modified by a district court except in limited circumstances.”). Those limited circumstances

15    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

16    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

17    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

18    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

19    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

20    FSA specifically provides that a court may
21                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
22                   motion on the defendant’s behalf2 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
23

24    2
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
      defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25    date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28    § 3582(c)(1)(A).
                                                        3
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 4 of 16


 1                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
 2                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
 3                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                     that –
 4
                     (i)    extraordinary and compelling reasons warrant such a
 5                          reduction; or

 6                   (ii)   the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
 7                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
 8                          by the Director of the [BOP] that the defendant is not a danger
                            to the safety of any other person or the community, as
 9                          provided under section 3142(g);

10                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
11

12    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).3

13    /////

14
      3
15      Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
      confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
16    months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
17    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
18
      determines appropriate,” assuming “the Attorney General finds that emergency conditions will
19    materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
      § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
20    emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
21    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
22    inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
      where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
23    Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
      acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
24    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
25    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
26    com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
      prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
27    prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
      COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
28    manafort-released-from-prison-amid-covid-19-fears.
                                                        4
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 5 of 16


 1             The applicable policy statement with respect to compassionate release in the U.S.

 2    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 3    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.134; see also

 4    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 5    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 6    though that policy statement was issued before Congress passed the FSA and authorized

 7    defendants to file compassionate release motions). However, a large and growing number of

 8    district courts across the country have concluded that because the Sentencing Commission has not

 9    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

10    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

11    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

12    e.g., United States v. Parker, 461 F. Supp. 3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

13    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

14             In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

15    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

16    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

17    has not specifically addressed the question of which party bears the burden in the context of a

18    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

19    that have done so have agreed that the burden remains with the defendant. See, e.g., United

20    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);
21    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

22    2020).

23                                                ANALYSIS

24             As district courts have summarized, in analyzing whether a defendant is entitled to

25    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

26
      4
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       5
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 6 of 16


 1    defendant has satisfied three requirements:

 2                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
 3                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
 4                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
 5                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
 6

 7    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

 8    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;

 9    United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,

10    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

11    “consistent with” the sentencing factors set forth in §3553(a)).

12    A.     Administrative Exhaustion

13           On June 9, 2020, defendant submitted an administrative request to the facility

14    administrator at D. Ray James Correctional Institution (“CI DRJ”)—where defendant was

15    incarcerated at that time—seeking an immigration hearing to have his “Public Safety Factor”

16    classification removed so he could be eligible for compassionate release. (Doc. No. 117-1 at 6–

17    7.) That request was denied on June 15, 2020. (Id. at 5.) The government submits additional

18    documentation demonstrating that defendant submitted an administrative request seeking his

19    compassionate release on June 11, 2020 and that the facility administrator at CI DRJ denied that

20    request a week later, on June 18, 2020. (Doc. No. 123-1 at 8–9, 11.) In that denial, the facility
21    administrator noted that defendant failed to provide “proposed released plans,” including where

22    he would live, how he would support himself, and how he would receive and pay for medical

23    treatment. (Id. at 11.) The facility administrator stated that if defendant had “additional

24    information which could be considered extraordinary or compelling,” any further request should

25    be submitted to the facility administrator’s office. (Id.) On July 23, 2020, defendant’s counsel

26    submitted an administrative request to the facility administrator at CI DRJ seeking defendant’s
27    compassionate release. (Doc. No. 117-1 at 10–11.) As of the date that the pending motion for

28    compassionate release was filed, defendant represents that no response has been received to his
                                                         6
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 7 of 16


 1    counsel’s July 23, 2020 administrative request. (Doc. No. 117 at 17.)

 2           The court concludes that defendant has exhausted his administrative remedies, or in the

 3    alternative, that defendant is excused from exhausting those administrative remedies. First, the

 4    government concedes that defendant has exhausted his administrative remedies. (Doc. No. 123 at

 5    4.) Because a failure to exhaust administrative remedies where such is required is normally

 6    viewed as an affirmative defense that must be pled and proven, the government’s concession as to

 7    exhaustion is dispositive of the issue. Second, the court observes that defendant was and is

 8    confined at a contracted, private prison facility, as opposed to a BOP facility. See, e.g., United

 9    States v. Jepsen, 451 F. Supp. 3d 242, 245–46 (D. Conn. 2020) (concluding that exhaustion was

10    satisfied where defendant was housed at a privately operated facility because he was “essentially

11    caught in a ‘Catch-22’; neither the warden . . . nor the BoP will consider his request because of

12    his designation to . . . a non-BOP facility”); see also United States v. Rivera, No. 2:17-CR-256

13    JCM, 2020 WL 5437725, at *3 n.4 (D. Nev. Sept. 10, 2020) (where the government conceded the

14    defendant was “not subject to the exhaustion requirement” because he was held in a private

15    facility); United States v. Dimas, No. 20-CR-365 DMS, 2020 WL 4697966, at *2 (S.D. Cal. Aug.

16    13, 2020) (government conceding that the defendant “met the exhaustion requirements” because

17    he was held in a private facility). Here, it is unclear whether defendant can appeal any denial of

18    his request for compassionate release to the BOP’s Regional Director and then the General

19    Counsel. See note 2, above. If not, defendant has exhausted all the administrative remedies that

20    are available to him. For both of these reasons, the court concludes that administrative exhaustion
21    has been satisfied here and will turn to address the merits of defendant’s pending motion below.

22    B.     Extraordinary and Compelling Reasons

23           “Extraordinary and compelling reasons” warranting compassionate release may exist

24    based on a defendant’s medical conditions, age and other related factors, family circumstances, or

25    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

26    reasons” was included in the policy statement at a time when only BOP could bring a
27    compassionate release motion, courts have agreed that it may be relied upon by defendants

28    bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-
                                                         7
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 8 of 16


 1    JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

 2           Thus, the medical condition of a defendant may warrant compassionate release where he

 3    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

 4    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

 5    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

 6    examples of terminal illnesses that may warrant a compassionate release “include metastatic

 7    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

 8    dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

 9    condition may warrant compassionate release, including when:

10                   The defendant is
11                   (I) suffering from a serious physical or medical condition,
12                   (II) suffering from a serious functional or cognitive impairment, or
13                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
14
                     that substantially diminishes the ability of the defendant to provide
15                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
16

17    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not
18    be sufficient to warrant compassionate release under ordinary circumstances, some courts have
19    concluded that the risks posed by COVID-19 tips the scale in favor of release in particular
20    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)
21    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s
22    health problems, proximity to his release date, and rehabilitation would not present extraordinary
23    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his
24    sentence.”).
25           Compassionate release may also be warranted based on a defendant’s age and other
26    related factors. In these situations, “extraordinary and compelling reasons” exist where a
27    “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or
28
                                                          8
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 9 of 16


 1    mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

 2    his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).5 In

 3    determining a defendant’s projected release date, courts may consider any “good time credits”

 4    awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18 U.S.C. §

 5    3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1 (N.D. Cal. Apr. 10,

 6    2020).

 7             Here, defendant Aguilar-Madriz argues that extraordinary and compelling reasons

 8    warranting his compassionate release exist due to medical conditions. To qualify for

 9    compassionate release, defendant must demonstrate that he is suffering from some “serious”

10    medical condition “that substantially diminishes [his] ability . . . to provide self-care” in CI Big

11    Spring and the medical condition is one “from which he . . . is not expected to recover.” U.S.S.G.

12    § 1B1.13, cmt. n.1 (A)(ii). More specifically here, defendant argues that his age of 63 years old,

13    type 2 diabetes, obesity, and hyperlipidemia (or high cholesterol)—combined with the risk posed

14    to him by COVID-19—justify his compassionate release. (Doc. No. 117 at 18–20.)

15             At the time of defendant’s sentencing, it was noted that he suffered from diabetes and pain

16    in his knees and feet, both of which required him to take medication. (Doc. No. 77 (Presentence

17    Report) at 9 (“He reported no additional medical problems.”).) Moreover, defendant’s height was

18    listed at 5’6” and his weight as 180 pounds in 2015. (Id. at 3.) Defendant’s prison medical

19    records provide an up-to-date picture of his current condition. Those records reflect that

20    defendant suffers from type 2 diabetes, hyperlipidemia, unspecified hypertension, and benign
21    prostatic hyperplasia (BPH), commonly known as an enlarged prostate gland. (Doc. No. 121 at 7

22    (sealed).) Further, at one point in 2019, defendant’s blood glucose levels elevated to the point of

23    him requiring him to receive insulin injections on three consecutive days. (Id. at 3; see also Doc.

24    No. 117 at 18 (erroneously arguing that this medical event occurred “[i]n May of [2020]”).) It

25    does not appear that defendant suffered any other events like the one in 2019 with respect to his

26    type 2 diabetes. Defendant is prescribed 850 mg dosages of Metformin for that condition—and it
27
      5
        Because defendant Aguilar-Madriz is 63 years old, (see Doc. No. 77 (Presentence Report) at 3),
28    these age and age-related factors are irrelevant to the court’s disposition of the pending motion.
                                                          9
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 10 of 16


 1     appears that he is instructed to take that medication three times a day, although the handwritten

 2     medical notes submitted in support of the motion are difficult for the court to decipher. (Doc.

 3     Nos. 121 at 9 (sealed).) Defendant is also prescribed several other medications, including

 4     Lisinopril which the court understands is medication that is used to treat hypertension and/or high

 5     blood pressure. (Id.) Additionally, defendant appears to be under chronic care for both his

 6     hypertension and diabetes. (Id. at 11.) Defendant received two chronic care checkups in 2020

 7     and both times the prison medical staff noted the level of “control” over his hypertension and

 8     diabetes. (Id.) On February 26, 2020, defendant’s hypertension was listed as “fair” and his

 9     diabetes was listed as “good.” (Id.) On July 2, 2020—well after the onset of the COVID-19

10     pandemic—it was noted that defendant’s hypertension was “good” and his diabetes was also

11     “good.” (Id.) Finally, in addition to his diabetes and hypertension, defendant has gained weight

12     since he began serving his prison sentence: in July 2020 he weighed 200 pounds. (Id. at 11.).

13     Therefore, because defendant’s height is 5’6” (Doc. No. 77 (Presentence Report) at 3), his body

14     mass index (BMI) is 32.3 and he is considered to be medically obese. See Adult BMI Calculator,

15     CENTERS FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/healthyweight/assessing

16     /bmi/adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited Jan. 5, 2021).

17            According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant is

18     at higher risk of severe illness were he to contract COVID-19 because of his BMI/obesity and his

19     type 2 diabetes. See Coronavirus Disease 2019 (COVID-19): People Who Are at Increased Risk

20     for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,
21     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-

22     risk.html (last visited Jan. 5, 2021). Because it appears that defendant suffers from essential

23     hypertension (and not pulmonary hypertension), a point not disputed by the parties, he “might” be

24     at higher risk of severe illness from COVID-19 because of that condition.6 Id. Last, defendant is

25     at some higher risk due to his age as well, but that relative risk is compared to younger

26     individuals: “Older adults are at greater risk of requiring hospitalization or dying if they are
27
       6
         While the CDC does not recognize high cholesterol as an at-risk category for COVID-19, that
28     condition is discussed generally under the hypertension and/or high blood pressure category.
                                                        10
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 11 of 16


 1     diagnosed with COVID-19.” Id. (stating that 50 to 64-year-old individuals who contract COVID-

 2     19 are four times more likely to require hospitalization and 30 times more likely to die compared

 3     to 18 to 29-year-old individuals). Thus, defendant suffers from several comorbidities placing him

 4     at greater risk of suffering a severe illness if he were to contract COVID-19. As the CDC

 5     recognizes, “[t]he more underlying medical conditions someone has, the greater their risk is for

 6     severe illness from COVID-19.” Id.

 7            The potential risk to defendant from COVID-19 must be assessed in light of the current

 8     medical evidence before the court. On July 19, 2020, it was documented by prison medical staff

 9     that defendant displayed, for at least four days, several “influenza-like” symptoms, including a

10     temperature above 100 degrees, a cough, a headache, and wheezing in the lungs. (Doc. No. 121

11     at 18 (sealed).) As a result, defendant was recommended to be placed in a “one man cell[.]” (Id.)

12     The following day, defendant received chest x-rays revealing some abnormal density in his right

13     lung, which was noted by medical staff as being consistent with pneumonia. (Id. at 41–43.) The

14     prison medical records before the court reflect that a test was administered to defendant on that

15     same date (July 20, 2020) and two days later (July 22, 2020) the results of that test appear to

16     reflect that defendant tested positive for COVID-19. (Id. at 36.)7 Then, about two weeks later, on

17     August 7, 2020, it appears defendant tested negative for COVID-19. (Id. at 35.)8 The only other

18     meaningful medical documentation before the court, dated after August 7, 2020, with respect to

19     defendant’s current condition is a record reflecting that his body temperature was recorded to be

20     98.5 degrees, or normal, in mid-October 2020. (Doc. No. 128 at 9 (sealed).) Other than that, the
21     7
         The reason the court says that this “appears” to be the case is that the medical records are not
22     completely clear to the court and the parties have not focused in their briefing on whether or not
       defendant Aguilar-Madriz tested positive for the virus while serving his term of imprisonment.
23     Specifically, at the cited page of the medical records a LabCorp report reflecting test for COVID-
       19 administered to defendant on July 20, 2020 reports the: result as “Detected;” the “Flag” as
24     “Abnormal;” and the “Reference Interval” as “Not Detected.” (Doc. No. 121 at 36 (sealed).)
       Based upon that report the court is presuming that the test of defendant was positive for the virus.
25
       8
26        The LabCorp report for the COVID-19 test administered on August 3, 2020 with the results
       reported August 7, 2020, indicates as follows: result as “Not Detected;” no entry under “Flag;”
27     and the “Reference Interval” as “Not Detected.” (Doc. No. 121 at 35 (sealed).) Based upon that
       report the court is presuming that the test administered to the defendant in August 2020 indicated
28     he was no longer positive for the virus.
                                                         11
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 12 of 16


 1     court is not able to locate—nor do the parties cite—any medical evidence regarding defendant’s

 2     medical condition after August 2020. Nonetheless, it does appear that defendant continues to

 3     receive care since his latest COVID-19 negative test result in August 2020, and nothing in those

 4     medical records suggests that his condition has worsened or that he failed to recover from his

 5     virus related symptoms which appeared in mid-July 2020. (See id. at 9–10 (preventative health

 6     risk assessment dated September 2020 and influenza vaccine form dated October 2020).) If

 7     anything, the most recent medical evidence suggests that defendant is doing relatively well.

 8            Although not stated as such in the pending motion or in his reply brief, defendant

 9     essentially moves for compassionate release based on the possibility of reinfection because it

10     appears that he tested positive for COVID-19 in July 2020. In this regard, many courts have

11     “err[ed] on the side of caution to avoid potentially lethal consequences” because “the science is

12     unclear on whether reinfection is possible.” United States v. Yellin, No. 3:15-cr-3181-BTM-1,

13     2020 WL 3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling

14     reasons exist where a COVID-positive inmate at FCI Terminal Island, who did not develop severe

15     symptoms, suffered from a combination of medical conditions that placed him at risk of serious

16     complications from COVID); see also United States v. Hanson, 470 F. Supp. 3d 1197, 1202 (D.

17     Or. 2020) (“[T]here is no current scientific evidence to indicate that a ‘recovered’ COVID-19

18     patient is immune from reinfection, as several courts have recently acknowledged. . . . [T]he

19     Court remains concerned about FCI Terminal Island’s ability to provide adequate care in light of

20     defendant’s complex medical needs. The Court is not convinced that FCI Terminal Island has
21     been successfully mitigating the risk of reinfection, given the high numbers of infected inmates

22     and Defendant’s own contraction of the virus.”). Other courts have taken the position that

23     uncertainty surrounding the danger of reinfection “cuts against compassionate release,” in part

24     because it is the defendant’s burden to establish that “extraordinary and compelling reasons”

25     justifying compassionate release exist. See United States v. Molley, No. CR15-0254-JCC, 2020

26     WL 3498482, at *3 (W.D. Wash. June 29, 2020).
27            Because of his age, type 2 diabetes, obesity, and hypertension, combined with the risk of

28     reinfection from COVID-19, the court concludes that defendant has and is “suffering from a
                                                        12
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 13 of 16


 1     serious physical or medical condition . . . from which he . . . is not expected to recover.” See

 2     U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Even so, the remaining question is whether defendant

 3     Aguilar-Madriz’s medical conditions “substantially diminish[] [his] ability . . . to provide self-

 4     care” at CI Big Spring. See id.

 5            Based on the current evidence of record before the court, defendant has not carried his

 6     burden of demonstrating that he is significantly hindered in providing himself with care while

 7     incarcerated. See Greenhut, 2020 WL 509385, at *1 (“The defendant bears the initial burden to

 8     put forward evidence that establishes an entitlement to a sentence reduction.”). It appears that

 9     defendant likely suffered a moderate illness from COVID-19, even though the prison medical

10     staff initially noted only that he suffered from “influenza-like” symptoms prior to his positive

11     COVID-19 test results. The court does not find that defendant merely had pneumonia, given that

12     he tested positive for COVID-19 less than a week after the onset of his symptoms. (See Doc. No.

13     121 at 41–43 (sealed).) Rather, the court will assume that, as indicated by the test results, that

14     defendant did in fact suffer from COVID-19 in July of 2020. Nonetheless, the dearth of medical

15     evidence dated after defendant’s second COVID-19 test on August 7, 2020—which came back

16     negative—indicates that he appears to have recovered from the virus. (Doc. No. 128 at 9 (sealed:

17     listing a normal body temperature).) The evidence before the court simply does not show that

18     defendant is in severe physical condition or otherwise experiencing a deterioration in health. See

19     United States v. McCollough, No. 15-cr-00336-001-PHX-DLR, 2020 WL 2812841, at *2 (D.

20     Ariz. May 29, 2020) (“Since Defendant has contracted COVID-19, the relevant questions concern
21     (1) the course of his illness, (2) the state of his health, (3) his prognosis, and (4) the adequacy of

22     the care and treatment being provided to him in BOP given his pre-existing conditions. . . . There

23     is no evidence that the circumstances surrounding Defendant’s health or treatment are

24     extraordinary or compelling.”).

25            Further, defendant was receiving medical care at his prior institution of confinement (CI

26     DRJ), although the court recognizes that he was transferred to a different prison sometime after
27     this motion was filed—and that there are no medical records from his new prison of confinement

28     (CI Big Spring) submitted in connection with the pending motion. Nonetheless, based upon the
                                                          13
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 14 of 16


 1     record before the court, defendant’s chronic conditions appear to be well-managed by prison

 2     medical staff. See United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at

 3     *3 (E.D. Cal. Feb. 12, 2020) (“Chronic conditions that can be managed in prison are not a

 4     sufficient basis for compassionate release.”). Finally, according to the BOP, CI Big Spring is

 5     currently reporting 18 active cases of COVID-19 among inmates and zero active cases among

 6     staff.9 See COVID-19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last

 7     visited Jan. 9, 2021) (use geographical map to select CI Big Spring).10 Accordingly, in this case,

 8     the active COVID-19 cases at CI Big Spring do not tip the scales in favor of defendant’s release

 9     because the presence of the virus appears relatively controlled at this point and defendant has

10     already contracted the virus and recovered from it.11 In certain situations, an inmate’s inability to

11     take proper precautions against contracting COVID-19 might be relevant to a determination of his

12     or her ability to provide self-care for purposes of assessing whether compassionate release is

13     appropriate. See United States v. Gorai, No. 2:18-cr-00220-JCM, 2020 WL 1975372, at *3 (D.

14     Nev. April 24, 2020) (“the presence of COVID-19 . . . necessitates a more expansive

15     interpretation of what self-care means” and therefore, the inability of individuals at high risk of

16     becoming severely ill from COVID-19 to practice appropriate hygiene, wear a mask, and

17     maintain social distancing may constitute an inability to provide self-care under some

18     circumstances). But here, defendant has not presented any evidence to indicating that CI Big

19

20     9
         While the undersigned does not necessarily accept these reported numbers at face value in light
       of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
21     there is also no evidence before the court challenging those reported numbers in this case.
22     10
          CI Big Spring has a total population of 1,395 inmates. CI Big Spring, FEDERAL BUREAU OF
23     PRISONS, https://www.bop.gov/locations/ci/bsc/ (last visited Jan. 5, 2021). Moreover, CI Big
       Spring should not be confused with the BOP’s own Big Spring Federal Correctional Institution
24     located in the same city, which previously suffered from a significant COVID-19 outbreak.
25     11
          The undersigned has recognized that, in certain circumstances, extraordinary and compelling
26     reasons may exist even where a particular facility is not reporting any positive COVID-19 cases,
       but only if the inmate’s medical condition is extremely severe. See United States v. Heffington,
27     No. 1:93-cr-05021-NONE, 2020 WL 4476485, at *7 (E.D. Cal. Aug. 4, 2020) (collecting cases).
       However, the court declines to make such a finding here because defendant Aguilar-Madriz’s
28     medical condition, while serious, is not extremely severe at the moment.
                                                         14
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 15 of 16


 1     Spring has failed to take measures to reduce the spread of the virus or that the conditions of his

 2     confinement make it impossible for him to adequately maintain social distancing.

 3            While there is still some unknown risk to defendant due to the possibility that he could be

 4     re-infected with COVID-19 and contract a severe illness as a result, that speculative possibility by

 5     itself does not provide an adequate basis upon which the court could conclude that defendant is

 6     currently “substantially diminishe[d]” in “provid[ing] self-care” inside CI Big Spring. See

 7     U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Therefore, in this case, the court does not find extraordinary

 8     and compelling reasons justifying compassionate release pursuant to § 3582(c)(1)(A).

 9            It is defendant’s burden to demonstrate that he satisfies the standard as set forth by the

10     relevant policy statement under the U.S. Sentencing Guidelines. Here, there is no doubt that

11     defendant suffers from serious comorbidities that put him at greater risk of suffering a severe

12     illness from COVID-19 (even though he has already tested positive for the virus and apparently

13     was fortunate enough to display only moderate symptoms). However, extraordinary and

14     compelling reasons do not exist based upon the present record to warrant defendant’s release.

15     C.     Consistency With the § 3553(a) Factors

16            Because the pending motion fails to establish extraordinary and compelling reasons

17     justifying compassionate release in this case, the court need not address whether any reduction in

18     defendant’s sentence would be consistent with consideration of the sentencing factors set forth at

19     18 U.S.C. § 3553(a).12 Nonetheless, the court does note that defendant Aguilar-Madriz has

20     served over 85 months in prison, or approximately 83% of his total sentence accounting for good
21
       12
22        Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
       shall consider: the nature and circumstances of the offense and the history and characteristics of
23     the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
       respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24     the public from further crimes of the defendant and provide the defendant with needed
       educational or vocational training, medical care, or other correctional treatment in the most
25     effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26     established for the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27     Commission; the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and the need to provide restitution to any
28     victims of the offense.
                                                          15
     Case 1:13-cr-00420-NONE-SKO Document 131 Filed 01/12/21 Page 16 of 16


 1     time credits. (Doc. No. 123-1 at 4.) Defendant had no criminal record prior to his conviction in

 2     this case. (Doc. No. 77 (Presentence Report) at 8.) Defendant’s sole disciplinary infraction while

 3     in prison is not particularly serious, and certainly not so serious as to deny his release based on

 4     consideration of that fact alone. (Doc. No. 129 at 8 (arguing that defendant borrowed a fellow

 5     prisoner’s cell phone to call his family).) On the other hand, defendant’s offense conduct in this

 6     case was extremely serious and involved the distribution of a substantial amount of controlled

 7     substances. In addition, he involved his minor son in his drug trafficking criminal conduct and

 8     nonetheless received a below guideline sentence. Were defendant to establish extraordinary and

 9     compelling reasons justifying his compassionate release based on medical necessity, the question

10     of whether consideration of § 3553(a)’s sentencing factors would support a sentence reduction

11     despite the seriousness of his underlying offense conduct would be a close question.

12                                               CONCLUSION

13            For the reasons explained above, the court concludes that defendant has not demonstrated

14     that “extraordinary and compelling reasons” exist warranting his compassionate release from

15     prison. Accordingly, defendant’s motion for compassionate release (Doc. No. 117) is denied.

16     IT IS SO ORDERED.
17
          Dated:     January 11, 2021
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          16
